Citation Nr: 0500455	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-11 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fracture of the right patella, with post-operative 
patellectomy, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from June 1966 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                 

In the appellant's substantive appeal (VA Form 9), dated in 
May 2003, the appellant indicated that he desired a hearing 
before a member of the Board at the RO. However, in a letter 
from the appellant's representative, Disabled American 
Veterans (DAV), to the RO, dated in January 2004, the DAV 
stated that they had contacted the appellant and that he had 
informed them that he no longer wanted a hearing and 
requested that his case be forwarded to the Board.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 

The Board notes that the issue of whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for a left shoulder disability was 
originally developed for appellate review.  However, in an 
April 2003 rating action, the RO granted the appellant's 
application to reopen.  In the same rating action, the RO 
also granted the appellant's underlying claim for service 
connection for a left shoulder disability, diagnosed as 
degenerative joint disease of the left shoulder.  Therefore, 
this issue is no longer before the Board. 


REMAND

A review of the claims file reflects that the appellant was 
last examined by VA for his service-connected residuals of a 
fracture of the right patella, with post-operative 
patellectomy, in October 2002.  However, the Board notes that 
in the appellant's May 2003 substantive appeal, the appellant 
stated that his right knee pain had become "more constant," 
and that he was having more frequent episodes of knee 
locking, which caused him to stumble.  Additionally, in a 
statement in support of claim (VA Form 21-4138), dated in 
June 2003, the appellant indicated that he had been 
prescribed an orthopedic shoe from the St. Louis VA Medical 
Center (VAMC).  In this regard, the appellant submitted an 
outpatient treatment report from the St. Louis VAMC, dated in 
June 2003, which shows that at that time, it was noted that 
appellant had a leg length difference on the right which was 
1/4 of an inch shorter than the left leg.  It was also noted 
that the appellant had been using a "DonJoy" brace on a prn 
(as occasion requires) basis, and that he was going to be 
referred to the shoe clinic for an orthotic.  Moreover, it 
was reported that a replacement brace for the appellant's 
right knee would be ordered.  Therefore, in light of the 
appellant's contentions that his right knee disability has 
worsened, the RO must afford the appellant a new examination.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one).       

The Board also notes that in February 2004, the Board 
received a statement in support of claim from the appellant.  
In the statement, the appellant indicated that he had 
received a prosthesis shoe for his leg condition, which he 
had worn since June 2003.  He further reported that he was 
receiving treatment for his leg condition at the St. Louis 
VAMC.  In this regard, the Board observes that while the 
evidence of record includes outpatient treatment records from 
the St. Louis VAMC, there are no records past June 2003.  
Inasmuch as the VA is on notice of the existence of 
additional records, these records should be obtained prior to 
any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO should specifically request 
that the appellant identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected right knee 
disability in recent years.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include outpatient treatment records from 
the St. Louis VAMC, from June 2003 to the 
present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected right 
knee disability.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the October 2002 and March 2003 VA 
examination reports.  

All necessary special studies or tests 
are to be accomplished, to specifically 
include x-rays.  In regard to the 
appellant's right knee disability, the 
examiner should conduct complete range of 
motion studies and describe all current 
right knee symptomatology.  The examiner 
should state with respect to the 
appellant's right knee, whether there is 
recurrent subluxation or lateral 
instability, and, if so, whether 
disability manifested by recurrent 
subluxation or lateral instability is 
best characterized as "slight," 
"moderate," or "severe."  The examiner 
should state whether the semilunar 
cartilage is dislocated, and whether 
there are frequent episodes of locking, 
pain, or effusion into the joint.  The 
examiner should also indicate whether 
there is any evidence of impairment of 
the tibia or fibula in terms of malunion 
or nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner should indicate whether the 
resulting disability is best described as 
"slight," "moderate," or "marked" in 
degree.  If there is evidence of nonunion 
of the tibia or fibula, the examiner 
should indicate whether loose motion is 
present and whether a brace is required.  
Furthermore, the examiner should render 
an opinion as to the extent to which the 
appellant experiences weakness, excess 
fatigability, incoordination, or pain in 
his right knee due to repeated use or 
flare-ups, and should equate these 
problems to additional loss in range of 
motion beyond that shown clinically.  If 
the loss of motion manifested on 
examination represents maximum 
disability, or there are no functional 
limitations shown, the examiner should so 
state.    

The examiner is also requested to state 
to what extent there has been shortening 
of the bones of the right lower 
extremity, after measuring both lower 
extremities from the anterior superior 
spine of the ilium to the internal 
malleolus of the tibia.  In particular, 
the examiner should state whether there 
has been a shortening of the right lower 
extremity of (a) 1 and 1/4 to 2 inches (3.2 
cm to 5.1 cm), or (b) 2 to 2 and 1/2 inches 
(5.1 cm to 6.4 cm), or (c) 2 and 1/2 to 3 
inches (6.4 cm to 7.6 cm), or (d) 3 to 3 
and 1/2 inches (7.6 cm to 8.9 cm), or (e) 3 
and 1/2 to 4 inches (8.9 cm to 10.2 cm), or 
(f) over 4 inches (10.2 cm).  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state, and explain why.  
A complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.  

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report address all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If 
additional disabilities are identified 
which are found to be related to the 
service- connected right knee disability, 
the RO should consider whether a separate 
ratings are warranted.  If such action 
does not grant the benefit claimed, the 
RO should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


